            Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 1 of 23


                                                                 Receipt number AUSFCC-6054480



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS



 CROSS MATCH TECHNOLOGIES, INC.,
                                                                         20-308 C
                                                               CASE NO. _____________
                 Plaintiff,
        v.

 THE UNITED STATES OF AMERICA,

                 Defendant.



                                          COMPLAINT

       Plaintiff Cross Match Technologies, Inc. (“Cross Match”) brings this action against the

United States of America (“United States” or “Defendant”), and alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is a claim pursuant to 28 U.S.C. § 1498 for the recovery of reasonable and

entire compensation for the unlicensed use and infringement by the Defendant of the inventions

claimed in United States Patent Numbers 7,203,344 (the “’344 patent”) and 8,073,209 (the “’209

patent”).

                                         THE PARTIES

       2.       Plaintiff Cross Match is a Delaware corporation, with a principal place of business

at 3950 RCA Boulevard, Suite 5001, Palm Beach Gardens, Florida 33410.

       3.       Cross Match has not had more than 500 employees at any time during the 5-year

period preceding the use or manufacture of the invention described in and covered by the ’344 and

’209 patents.
            Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 2 of 23



       4.       The United States is the Defendant in this action based upon the actions and conduct

of the United States Postal Service (“USPS”), an independent establishment of the executive

branch of the United States. USPS’s headquarters are located at 475 L’Enfant Plaza SW,

Washington, DC 20260.

                                         JURISDICTION

       5.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1491(a) and 1498(a) because the inventions claimed in the ’344 and ’209 patents, which are

owned by Cross Match, have been used by the Defendant without license from Cross Match or

lawful right to use the same.

                                  THE ASSERTED PATENTS

       6.       The ’344 patent is entitled “Biometric imaging system and method,” and issued on

April 10, 2007 to inventors George W. McClurg, John F. Carver, Walter G. Scott, and Gregory

Zyzdryn. Cross Match owns the entire right, title, and interest to the ’344 patent. The ’344 patent

is generally directed to the automatic capture of fingerprints and determining whether each

fingerprint is of an acceptable quality. A true and correct copy of the ’344 patent is attached to

this Complaint as Exhibit A.

       7.       The ’209 patent is entitled “Biometric imaging system and method,” and issued on

December 6, 2011 to inventors George W. McClurg, John F. Carver, Walter G. Scott, and Gregory

Zyzdryn. Cross Match owns the entire right, title, and interest to the ’209 patent. The ’209 patent

is generally directed to quality classifying fingerprint images. A true and correct copy of the ’209

patent is attached to this Complaint as Exhibit B.




                                                 2
            Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 3 of 23



                                     THE CONTROVERSY

       8.       Founded in 1996, Cross Match is a pioneer and leading global provider in the field

of biometric identity management and multi-factor authentication solutions. Cross Match’s

innovative products include a wide range of multimodal biometric solutions, including fingerprint

and palmprint scanners, which are used to capture and process the unique physiological

characteristics of individuals to verify identities. Cross Match’s industry-leading scanners allow

customers to reliably obtain plain impression fingerprints for up to ten fingers, provide a quality

classification, or quality “score,” for each fingerprint image, and reject unsuitable fingerprint

images. The Federal Bureau of Investigation (“FBI”) first certified Cross Match scanners for sale

to the FBI as well as to other private, federal, state and local organizations in 1999.

       9.       Cross Match’s customers use its innovative technology to perform background

checks for job applicants; verify identities at borders and other checkpoints; register individuals

for national identification and voter programs; prevent identity fraud in large-scale private and

government programs; and control access to office buildings and secure areas. In addition to its

many private customers, Cross Match’s patented products are and have been used by domestic and

international governments, including law enforcement and the U.S. military for deployment in

combat zones, including Iraq and Afghanistan, to fulfill critical national security requirements.

       10.      Cross Match invests heavily in research and development and has a rich history of

innovation. Cross Match and its subsidiaries have been granted over 120 patents and have many

additional patent applications pending to protect various innovative proprietary systems and

methods, such as its patented “auto capture” and rolled fingerprint capture capabilities, which

allow for enhanced fingerprint acquisition.




                                                  3
          Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 4 of 23



       11.     Cross Match has previously enforced its patents, including the ’344 patent, against

the USPS’s current supplier of infringing scanners, Suprema Inc. (“Suprema”). Suprema, a Korean

company, is a repeat offender and has already been barred once from importing its infringing

scanners into the United States. More specifically, in 2011, Cross Match obtained an exclusion

order against Suprema from the United States International Trade Commission based on

Suprema’s infringement of the ’344 patent. The exclusion order barred importation into the United

States of multiple Suprema scanners that use and were programmed with Suprema’s Software

Development Kit (“SDK”). Suprema’s infringement of the ’344 patent was affirmed by the U.S.

Court of Appeals for the Federal Circuit in Suprema, Inc. v. Int’l Trade Comm’n, 626 F. App’x.

273 (Fed. Cir. 2015). Exhibit C. This decision followed the Federal Circuit’s en banc holding that

confirmed Cross Match’s right to pursue exclusion orders for Suprema’s induced infringement of

the ’344 patent before the International Trade Commission in Suprema, Inc. v. Int’l Trade

Comm’n, 796 F.3d 1338 (Fed. Cir. 2015) (en banc). Exhibit D.

       12.     Prior to issuance of the exclusion order, Suprema had attempted to enter the U.S.

market for biometrics and fingerprint scanners. Suprema, through its US based distributor

Mentalix Incorporated, sought and obtained a contract with the U.S. Census Bureau to provide

1,000 of Suprema’s infringing fingerprint and/or palmprint scanners to Census workers. Suprema

has submitted its infringing fingerprint scanners to the Federal Bureau of Investigation and has

obtained a certification that would allow Suprema to sell its infringing products to the FBI as well

as other private, federal, state and local organizations.

       13.     Suprema is at it again. Unable to compete by developing its own scanning

technology Suprema has once again taken Cross Match’s patented technologies without




                                                  4
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 5 of 23



permission and are now participating, directly or indirectly, in bidding for contracts with the

Defendant.

       14.     On information and belief, in 2011, Suprema introduced its RealScan-G10 Scanner

for single and ten-print capture of fingerprints. The RealScan-G10 Scanner operates using an SDK

that enables features including the auto capture technology that infringe the subject matter claimed

in the ’344 and ’209 patents. See Exhibit E at 2 (“Auto capture of flats and slaps by sensing finger

placement on the prism); Exhibit F at 11, 53-54 (RealScan Basic SDK Reference Manual Rev.

1.8.5 (2016)); See also Suprema Enrollment Scanners RealScan SDK, https://www.suprema-

id.com/en/contents/detail.php?code=020201 (last visited March 18, 2020) (describing the “auto

capture” feature that “provides automated detection, position check, angle check and image quality

check in real time,” and “helps users to acquire fingerprint images with pre-defined quality.”).

       15.     On information and belief, the SDK used in Suprema’s RealScan-G10 Scanner is

the same or substantially the same as the SDK used in Suprema’s scanners that were found to

infringe claim 19 of the ’344 patent by the United States International Trade Commission.

       16.     On information and belief, SDK manuals for Suprema’s scanners show that the

software is compatible with the RealScan G-10.         The SDK software includes auto-capture

technology:




                                                 5
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 6 of 23




See Exhibit F at 18 (showing the auto-capture selection option at (7)-1).

A.     USPS LAUNCHES PILOT PROGRAM FOR FBI’S IDENTITY HISTORY
       SUMMARY CHECK APPLICATIONS

       17.     On information and belief, in October 2017, the USPS expressed its intent to

conduct a test of the biometric capture of fingerprints for the Federal Bureau of Investigation’s

Identity History Summary Check (IdHSC) application (“IdHSC Pilot Program”). The initial tests

took place in two Post Offices in Washington DC in February 2018.

       18.     The testing program included Standard Work Instructions from the FBI that

directed postal workers to use fingerprint scanners with “Auto Capture” technology.


                                                6
          Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 7 of 23



       19.      On February 1, 2019, the USPS expanded the IdHSC Pilot Program to include

testing at an additional 26 locations across the United States.

B.     USPS USES INFRINGING SUPREMA SCANNERS AND PUBLISHES
       SOLICITATION NO. 1B-20-A-0008

       20.      On February 4, 2020, the USPS published Solicitation No. 1B-20-A-0008 (the

“Solicitation”) seeking proposals for an indefinite delivery/indefinite quantity contract for

products and services related to Enterprise Biometric Management Solutions for a base period

between June 1, 2020 and May 30, 2022, with three follow-on two-year options periods though

May 30, 2028.

       21.      The Solicitation included a Statement of Objectives, which stated that the USPS

and the U.S. Postal Inspection Service (USPIS) had successfully deployed the IdHSC Pilot

biometric system for fingerprint collection and transmission and are seeking to expand that system

to a greater number of USPS retail locations and human resource cites. Exhibit G at 4. The USPS

explained that it would use the enterprise-level biometric system to generate revenue and to collect

employee and contractor fingerprints to support pre-employment background investigations. Id.

       22.      The Statement of Objectives revealed that the USPS had already deployed Suprema

RealScan-G10 fingerprint scanners in connection with its employee background process as well

as the IdHSC Pilot Program, and stated that any software must support the Suprema RealScan G10

fingerprint scanners:




                                                 7
          Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 8 of 23




Exhibit G at 17. It confirmed that the USPS is currently using the infringing Suprema RealScan

G10 scanner:




Exhibit G at 19.

       23.     The Solicitation included a section on technical requirements that requires offerors

to make representations on the technical capabilities of their systems in a Technical Requirements

Matrix. The Technical Requirement Matrix ranks features of the scanning software by importance.

Features ranked “critical” are required to meet the USPS’s business needs. Features ranked as

“highly desired” and “desired” are helpful or should be included, but are not required.

       24.     The Technical Requirements Matrix ranked as “critical” that offerors’ technology

include “Automated Fingerprint Scanner Detection Utilization,” such that “biometric collection

software shall automatically operate the detected biometric collection hardware to perform

biometric collections such as fingerprint collections.” It ranked as “critical” requirements that the


                                                 8
           Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 9 of 23



offerors’ technology have “Scan Rejection due to Low Quality Information,” that requires the

software to “request the operator recollected the rejected fingerprint,” and “Scan Rejection due to

Smearing or Shifting,” such that the “biometric collection software shall automatically detect

smeared or shifted fingerprint images and prompt the operator to re-collect the rejected fingerprint

image.”

C.       USPS IGNORES NOTICE OF USE OF INFRINGING SUPREMA SCANNERS

         25.    The Solicitation permitted prospective offerors to submit written questions to the

USPS regarding the Solicitation by February 14, 2020. In its answers, the USPS admitted that it

had deployed over 500 Suprema scanners, stating “[t]here are currently close to 500 USPS

location[s] using the Suprema RealScan G10 devices,” and that “[t]he scanners were selected to

be used as part of the pilot.”

         26.    Cross Match submitted questions regarding the USPS’s statements in the

Solicitation that it had been using the Suprema RealScan G10 fingerprint scanners. Cross Match

asked:

         Paragraph 1.2.3 of the Statement of Objectives currently requires that the biometric
         collection software to be acquired also support “the currently deployed Suprema
         RealScan G10 fingerprint scanners.” The technology in these Suprema scanners
         infringe on a patent held by Cross Match [a wholly owned subsidiary of HID
         Global], as determined by the U.S. International Trade Commission (“ITC”).
         Specifically, on October 24, 2011, the ITC determined that Suprema’s RealScan
         G10 scanners, among other Suprema scanners, infringe Claim 19 of Cross Match’s
         U.S. Patent No. 7,203,344, and on September 14, 2015, the U.S. Court of Appeals
         for the Federal Circuit affirmed the ITC’s determination. What steps will USPS
         take to ensure that offerors are aware of this infringement and the consequences of
         proposing solutions that infringe Cross Match’s patent?

The USPS responded that “[t]his is a legal matter and not within the scope of this Q&A.”

         27.    Cross Match asked if the USPS would “take steps to ensure that that offerors do not

further infringe Cross Match’s patent by offering Suprema scanners as part of their solution,” and

“take steps to ensure that offerors do not further infringe Cross Match’s patent by supporting the
                                                  9
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 10 of 23



already-deployed Suprema scanners.” The USPS responded to both questions stating that “[t]his

is a legal matter and not within the scope of this Q&A.”

                                    CLAIMS FOR RELIEF

       28.      Cross Match has not obtained any discovery about Defendant’s infringement. Nor

has the Court construed the meaning of any claims or terms in the asserted patents. The allegations

provided below are exemplary. In providing these allegations, Cross Match does not convey or

imply any particular claim constructions or the precise scope of the claims. Cross Match will

require review of Suprema’s source code during the course of discovery. Cross Match’s claim

construction contentions regarding the meaning and scope of the claim terms will be provided

under the Court’s scheduling order and local rules.

       29.      The accused products include, but are not limited to, Suprema’s RealScan-G10

Scanners and the standard kit of software referenced as the “Real Scan Basic SDK,” (collectively,

the “Accused Products”).

         COUNT I: UNLICENSED USE OF THE ’344 PATENT BY THE DEFENDANT

       30.      Cross Match incorporates the above paragraphs 1-29 by reference as if fully set

forth herein.

       31.      On information and belief, Defendant, at least through the USPS’s continued use

of the Accused Products as part of the IdHSC Pilot Program, has used without a license or other

lawful right one or more of the methods and systems for biometric scanning claimed by the ’344

patent. Unlawful uses of the ’344 patent by the Defendant include using the Accused Products to

generate revenue by offering biometric collection and submission services for multiple destination

agencies, such as the FBI, to customers at USPS, and using the biometric system to collect




                                                10
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 11 of 23



fingerprints from potential USPS or USPIS employees and contractors for pre-employment

background investigations.

       32.     On information and belief, the USPS uses the Accused Products in approximately

500 USPS locations.

       33.     On information and belief, the Accused Products use the same or substantially the

same auto capture functionality as the SDK that the Federal Circuit confirmed infringed claim 19

of the ’344 patent.

       34.     On information and belief, the USPS uses the Accused Products to perform a

“method for capturing and processing a fingerprint image” that comprises “scanning one or more

fingers” placed on a platen of a scanner. The RealScan-G10 Manual shows how multiple and

single fingers can be placed on the platen of a scanner:




Exhibit H at 7 (RS-G10 Manual).

       35.     On information and belief, the Accused Products “captur[e] data representing a

corresponding fingerprint image.” As advertised by Suprema, the Accused Products’ capture data

representing a corresponding fingerprint image using an “auto capture feature” that “provides



                                                11
           Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 12 of 23



automated detection, position check, angle check and image quality check process in real time . .

. to acquire fingerprint images with predefined quality,” including capturing data corresponding to

fingerprint images that are blurred or slipped:




See     Suprema       Enrollment      Scanners         RealScan   SDK       https://www.suprema-

id.com/en/contents/detail.php?code=020201 (last visited Mar. 18, 2020); See Exhibit F at 53-54

(showing auto capture functionality), 59-86 (describing capturing data representing fingerprint

images).

       36.     On information and belief, the Accused Products use an optical system with a

sensor and software that “filter[s] the fingerprint images” and processes the prints, as evidenced

by the SDK and resulting print images obtained from the device. For example, the Accused

Products use processing software to specify a level of background noise to remove:


                                                  12
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 13 of 23




See Exhibit F at 32.

       37.     On information and belief the Accused Products use processing techniques to

“binariz[e] the filtered fingerprint image” and “detect[] a fingerprint area based on a concentration

of black pixels in the binarized fingerprints image,” as evidenced by the clean images that are

shown in the resulting print images obtained from the device.




See     Suprema        Enrollment      Scanners        RealScan    SDK       https://www.suprema-

id.com/en/contents/detail.php?code=020201 (last visited Mar. 18, 2020).



                                                  13
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 14 of 23




See     Suprema       Enrollment      Scanners        RealScan     SDK       https://www.suprema-

id.com/en/contents/detail.php?code=020201 (last visited Mar. 18, 2020).

       38.     On information and belief, the Accused Products “detect a fingerprint shape based

on an arrangement of the concentrated black pixels in an oval-like shape in the binarized

fingerprint image,” as evidenced by the resulting print images obtained by the device showing the

detection of the fingerprint shape based on the arrangement of concentrated black pixels in an oval-

like shape in the image.




See     Suprema       Enrollment      Scanners        RealScan     SDK       https://www.suprema-

id.com/en/contents/detail.php?code=020201 (last visited Mar. 18, 2020).



                                                 14
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 15 of 23



       39.     The Accused Products also “determin[e] whether the detected fingerprint area and

shape are of an acceptable quality.” As advertised, the Accused Products ensure image quality of

the fingerprint based on a real-time “image quality check process,” which includes at least the

fingerprint area and shape:




See     Suprema       Enrollment     Scanners        RealScan   SDK       https://www.suprema-

id.com/en/contents/detail.php?code=020201 (last visited Mar. 18, 2020).

       40.     In addition, on information and belief, the Accused Products perform these

functions through the implementation of various functions called from the SDK. That the SDK

supports these functions is apparent based on the SDK’s return codes that trigger errors when

functions related to, e.g., segmentation and print detection (e.g., RS_ERR_CAPTURE_NOT

ENOUGH_FINGERS), contrast and pixel concentration (e.g., RS_ERR_CAPTURE_TOO

WEAK_PRINT) and area and shape (e.g., RS_ERR_CAPTURE_TOOSMALL_FINGERS

AREA) cannot be performed, as noted below:




                                                15
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 16 of 23




Exhibit F at 21.

       41.     On information and belief, the Accused Products also process the normal

fingerprint into an image of light and dark pixels to determine the fingerprint quality, with lighter

pixels indicating the higher quality, and showing the detection of fingerprint shape:




Exhibit H at 15.

       42.     Defendant’s unlawful use of the ’344 patent through its use of the Accused Products

in Postal Offices throughout the United States has and will continue to damage Cross Match’s

business.

       43.     Cross Match’s effort to identify all of the additional unlicensed uses of the ’344

patent is ongoing and will be completed after a reasonable opportunity for discovery in this case.

Cross Match’s effort to quantify the extent of damages is ongoing and will be completed after a

reasonable opportunity for discovery in this case.


                                                 16
            Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 17 of 23



          44.   Cross Match is entitled to reasonable and entire compensation for the Defendant’s

unlicensed use of the inventions claimed in the ’344 patent in violation of Cross Match’s patent

rights.

           COUNT II: UNLICENSED USE OF THE ’209 PATENT BY THE DEFENDANT

          45.   Cross Match incorporates the above paragraphs 1-44 by reference as if fully set

forth herein.

          46.   On information and belief, Defendant, at least through the USPS’s continued use

of the Accused Products as part of the IdHSC Pilot Program, has used without a license or other

lawful right one or more of the methods and systems for biometric scanning claimed by the ’209

patent. Unlawful uses of the ’209 patent by the Defendant include using the Accused Products to

generate revenue by offering biometric collection and submission services for multiple destination

agencies, such as the FBI, to customers at USPS, and using the biometric system to collect

fingerprints from potential USPS or USPIS employees and contractors for pre-employment

background investigations.

          47.   On information and belief, the USPS uses the Accused Products in approximately

500 USPS locations.

          48.   On information and belief, the USPS uses the Accused Products to perform at least

Claim 1 of the ’209 patent by “generating, using a processing device, data representing a combined

image of fingerprints of fingers scanned substantially simultaneously.”        For example, the

RealScan-G10 allows for scanning fingers substantially simultaneously. As the G10 manual

explains:




                                               17
        Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 18 of 23




Exhibit H at 14. The two-finger and four-finger slap scans show data generated representing a

“combined image of fingerprints of fingers scanned substantially simultaneously.”




See     Suprema      Enrollment      Scanners        RealScan   SDK      https://www.suprema-

id.com/en/contents/detail.php?code=020201(last visited Mar. 18, 2020).

       49.    On information and belief, the Accused Products “determin[e], using the processing

device, individual fingerprint areas and shapes in the combined image.” As shown below, the

individual fingerprint areas and shapes in the combined image are determined:




                                                18
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 19 of 23




See     Suprema       Enrollment       Scanners        RealScan    SDK       https://www.suprema-

id.com/en/contents/detail.php?code=020201 (last visited Mar. 18, 2020); See Exhibit F at 19

(“After finishing of scanning all fingers according to the selected mode, the all scanned fingerprint

images and their segmented results can be checked by pressing ‘Result’ button.”).

       50.     On information and belief, the Accused Products “separat[e], using the processing

device, the combined image into individual fingerprint images having the fingerprint areas and

shapes.” As shown below, the individual fingerprint images having the fingerprint areas and

shapes in the combined image are separated:




                                                  19
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 20 of 23



See     Suprema       Enrollment      Scanners        RealScan     SDK       https://www.suprema-

id.com/en/contents/detail.php?code=020201 (last visited Mar. 18, 2020).

       51.     On information and belief, the Accused Products “quality classif[y], using the

processing device, the separated individual fingerprint images into at least one of acceptable,

possibly acceptable, and unacceptable.” The SDK provides a value for each finger type once

segmented and returns a success code when an image is captured and segmented successfully:




Exhibit F at 67; See id. at 64-65; See Suprema Enrollment Scanners RealScan SDK

https://www.suprema-id.com/en/contents/detail.php?code=020201(last visited Mar. 18, 2020)

(noting that the SDK provides a “quality score of each segmented image”). If the image is

unacceptable, the SDK returns error codes rejecting the fingerprint image, including but not limited

to:




                                                 20
         Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 21 of 23




Exhibit F at 65, 68.

        52.     On information and belief, the Accused Products process the normal fingerprint

into an image of light and dark pixels to determine the fingerprint quality and output an indication

of a result of the quality classification, with lighter pixels indicating the higher quality:




Exhibit H at 15.




                                                  21
           Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 22 of 23



          53.   Defendant’s unlawful use of the ’209 patent through its use of the Accused Products

in Postal Offices throughout the United States has and will continue to damage Cross Match’s

business.

          54.   Cross Match’s effort to identify all of the additional unlicensed uses of the ’209

patent is ongoing and will be completed after a reasonable opportunity for discovery in this case.

Cross Match’s effort to quantify the extent of damages is ongoing and will be completed after a

reasonable opportunity for discovery in this case.

          55.   Cross Match is entitled to reasonable and entire compensation for the Defendant’s

unlicensed use of the inventions claimed in the ’209 patent in violation of Cross Match’s patent

rights.

                                    PRAYER FOR RELIEF

          WHEREFORE, Cross Match respectfully requests that this Court award to Cross Match:

                    A. Reasonable and entire compensation for the unlicensed (or otherwise

                       unlawful) use of the inventions claimed in the ’344 patent and the ’209

                       patent by or for the Defendant, in an amount to be determined;


                    B. Cross Match’s reasonable fees for expert witnesses and attorneys, plus its

                       costs;


                    C. Pre-judgment interest (or “delay compensation”) and post-judgment

                       interest;


                    D. Entry of a judgment that the Defendant, through USPS, used the

                       inventions claimed in the ’344 patent and ’209 patent without license or

                       authorization by Cross Match; and


                                                22
        Case 1:20-cv-00308-DAT Document 1 Filed 03/18/20 Page 23 of 23



                  E. Such other and further relief as the Court deems just and proper.




Dated: March 18, 2020                           Respectfully submitted,

                                                /s/ Maximilian A. Grant
 Of Counsel:                                     Maximilian A. Grant
                                                 LATHAM & WATKINS LLP
 Diane E. Ghrist                                 555 11th Street, NW, Suite 1000
 LATHAM & WATKINS LLP                            Washington. DC 20004
 555 11th Street, NW, Suite 1000                 (202) 637-2200
 Washington. DC 20004                            max.grant@lw.com
 (202) 637-2200
                                                 Counsel for Plaintiff
 Clement J. Naples (admission pending)           Cross Match Technologies, Inc.
 LATHAM & WATKINS LLP
 885 Third Avenue
 New York, NY 10022
 (212) 906-1200




                                              23
